Filed 10/26/20 P. v. Morhy CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077437

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. RIF149060)

 AARON MATTHEW MORHY,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Riverside County,
Ronald L. Taylor, Judge. (Retired Judge of the Riverside Sup. Ct. assigned
by the Chief Justice pursuant to art. VI, § 6 of the Cal. Const.). Affirmed.
         Melissa Hill, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2010, Aaron Matthew Morhy and two codefendants were tried by a

jury. Morhy was convicted of second degree murder (Pen. Code,1 § 187,
subd. (a)). Morhy was sentenced to an indeterminate term of 15 years to life.


1        All further statutory references are to the Penal Code.
        Morhy appealed his conviction and this court affirmed his conviction in
an unpublished opinion filed November 8, 2012. (People v. Veliz, et. al.
(Nov. 8, 2012, D059524) [nonpub. opn.].)
        In January 2019, Morhy filed a petition for resentencing under
section 1170.95. The petition alleged he had been convicted on a natural and
probable consequences theory or felony murder.
        The court appointed counsel and ordered briefing. Eventually the court
held a hearing on the petition. At the hearing, based on the prior opinion of
this court, it was determined that Morhy was tried as a direct aider and
abettor and an active participant in the killing of the victim (Morhy struck
the victim with a large rock multiple times while the codefendants stabbed
him). The court denied the petition.
        Morhy filed a timely notice of appeal.
        Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal. 3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Morhy the opportunity to
file his own brief on appeal, but he has not responded.
                             STATEMENT OF FACTS
        The facts of the underlying offense are fully set forth in our prior
opinion. (People v. Veliz, et. al., supra, D059524.) We will not repeat them
here.
                                   DISCUSSION
        As we have noted appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel




                                          2
has identified an unbriefed issue regarding whether Morhy could have been
tried on a natural and probable consequences theory.
     We have reviewed the entire record as required by Wende and Anders
and considered counsel’s “unbriefed issue.” Our search of the record has not
revealed any arguable issues for reversal on appeal. Competent counsel has
represented Morhy on this appeal.
                               DISPOSITION
     The judgment is affirmed.




                                                              HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




BENKE, J.




                                      3